Mr. Justice Sheldon delivered the opinion of the Court: On the 21st day of November, 1861, Thomas J. Pickett, the complainant, being the owner of the premises in question, two parcels of land'situate in the county of Tazewell, the same were sold at sheriff's sale under an execution against him to two several purchasers and certificates of purchase issued to them. The time for the redemption of the premises from the sale, as against judgment creditors, would have expired February 21, 1863, about which time the holders of the certificates assigned them to Matthew Moore, the original defendant in this suit, he then being a tenant of the premises under Pickett, and the.latter a resident of the State of Kentucky. On the 26th day of February, 1863, the sheriff's deed of the premises was executed to Moore as assignee of the certificates of purchase. The questions presented by the record are, in what capacity did Moore obtain this title, whether as purchaser for himself, or as the agent of Pickett in redeeming the property for him; and, if in the latter capacity, whether there is sufficient evidence of the fact to charge him under the statute of frauds, which is set up in the answer. The proofs satisfactorily show that Moore, at the time he took the assignment of the certificates of purchase, was acting as the agent of Pickett in redeeming the land'for him, and if so, taking the assignment in his, Moore’s own name, as also the subsequent sheriff's deed, constituted him the trustee of Pickett. 1 Story Eq. Jur. § 316; Dennis et al. v. MeCagg et al. 32 Ill. 429. Although twelve months, the time limited for Pickett to redeem from the sale, had expired, he yet, within the fifteen months allowed for judgment creditors to redeem, might have redeemed indirectly, through the means of a judgment creditor, by having a judgment obtained against him for that purpose; and that course seems to have been contemplated by the parties, as appears from Moore’s letter to Pickett, wherein he speaks of the holders of the certificates of purchase being glad to get their money, without his getting a judgment against Pickett in the circuit court, which saved considerable expense. We think, too, this trust is sufficiently manifested and proved by a writing signed by Moore, as required by the statute of frauds, and that is, the letter from Moore to Pickett of the date of March 30, 1863, taken in connection with the surrounding facts and circumstances in proof. Those facts and circumstances serve to identify the subject-matter of the letter as the premises in question. The letter, which is too lengthy for insertion here, characterizes the proceeding as a redemption and not as a purchase; it shows the existence of a previous engagement to redeem the lands; acts of Moore in respect to the land are therein submitted to Pickett for approval; he asks directions for the future in regard to the premises, and permission from Pickett to fix a division fence between them and Leonard’s land. Nowhere in the letter is there an indication of any claim to the land as owner, by Moore, but on the contrary it throughout recognizes Pickett as the owner and himself as acting for Pickett, and in his behalf in redeeming the land. The decree must be affirmed. Decree affirmed.